Title: The American Commissioners to James Moylan, 22 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Moylan, James


Sir
Passi August 22. 1778
We had the favour of yours of the seventeenth of August, and are obliged to you for this and several other Instances of your Attention to Us, in furnishing Us with early Intelligence.
It is somewhat remarkable that a Vessel from James River should have brought no Letters. But We are happy to hear that affairs were in so prosperous a Train.
We are very anxious for further Intelligence from America, as We have received none as yet of the Compte D’Estaing.
We have Reports that the French Fleet is gone out, but none as yet of the English. We are, Sir with respect, your most obedient Servants.
Mr James Moylan at L’orient
